DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: Under the cross-reference to related application section, on page 1 of the specification, the status of the Parent US. Application No. 15,057,086 should be updated as US Patent No. 10,455,680. Appropriate correction is required.

Claim Objections
3.	Claims 12-14, 33 and 34 are objected to because of the following informalities: 
each one of these claims 12,-14, 33 and 34, includes the limitation “the target material”, however from the manner in which the base claims  10 and 31 respectively are written, it appears said limitation should be  replaced with --the molten target material--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 10-22 and 31-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "allowing gas to exit the vessel" in line 7.  In particular, it is unclear as to what constitutes the gas exiting the vessel and how said gas is different from the gas containing hydrogen introduced into the vessel in the flowing step since no gas generation or formation is expressly recited in the claim. Thereby rendering the claim indefinite since the metes and bounds are unascertainable.  
Claim 10 recites the limitation “inserting the loaded crucible into a vessel and sealing the vessel”, in line 4; “flowing a gas containing hydrogen over a free surface of the molten target material” in line 6 and "allowing gas to exit the vessel" in line 7. In particular, since the vessel is sealed with no gas inlet and gas outlet expressly recited in the claim, it is therefore unclear how gas is either introduced or expelled from the vessel. Thereby rendering the claim indefinite since the metes and bounds are unascertainable.   
	Claims 10 and 31 individually recites the limitation “allowing the molten target material to cool” in line 10. In particular there is no active heating step expressly recited in claim which when deactivated would necessitates cooling of the molten target material. Therefore, it is unclear as to what “allowing the molten target material to cool” means. Thereby rendering the claim indefinite since the metes and bounds are unascertainable.   
Claim 10 recites the limitation “the measured concentration of water vapor in the 

Claim 31 recites the limitation “the measured concentration of water vapor in the second gas exiting the vessel satisfies a predetermined condition”, in lines 13-14.  The phrase “a condition” is vague because, it is unclear whether “a condition” means amount, partial pressure etc. Thereby rendering the claim indefinite since the metes and bounds are unascertainable. For prosecution purposes, the Examiner interprets the claimed “a predetermined condition” as “a predetermined amount or percentage”. 
Claims 11 and 32 recites the limitation "gas exiting the vessel stabilizing at a minimum level" in line 2 and lines 2-3 respectively. In particular “minimum” is a relative term and since the specification gives no direction as to what constitutes a minimum level” for the claimed generalized target material, the claims are rendered indefinite since metes and bounds are unascertainable.   
Claims 13, 14 and 34 recites the limitation "the solubility ".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.	Claims 10-15 and 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al. (US 2018/0044761).
	Regarding claims 10, 15 and 31, Mitchell et al.  teaches a method, comprising: loading a target material into a crucible (see para [0022]-[0024] and figure 1), the target material being tin (Sn)  (see para [0023]) and therefore can be used in a droplet generator of an extreme ultraviolet (EUV) light source; inserting the loaded crucible (18, see figure 1 and para [0022]-[0024] and [0056]) into a vessel (reads on the purification chamber 2, see figure 1 and para [0023]-[0024]) and sealing the vessel or the purification chamber (2) by evacuating the chamber gas tight from the ambient (see [0020]); applying heat to melt the target material in the loaded crucible (see para [0024 and [0056]); flowing or continuously bubbling  a gas containing hydrogen through a supply channel (8, see para [0016]-[0018] and  figure 1) into the interior of the crucible over a free surface of the molten target material (see para [0028]-[0030] and [0056]); evacuating the chamber to allow exhaust gas  from the purification process to exit the vessel  by a removal line (16, see figure 1 and para [0020] and [0056]) while measuring a concentration of water vapor in the gas exiting the vessel (see para [0056]); and after the measured concentration of water vapor in the gas exiting the vessel reaches a target or a predetermined amount (see para [0056]), allowing the molten target material to cool (note after casting the purified tin it would necessarily be allowed to cool, see para 0057]). Note claim 31 is rejected together with claim 10 because the first gas and the second gas recited in claim 31 are equivalent to the gas containing hydrogen and 

	Regarding claims 11, 12, 32 and 33, Mitchell et al. teaches a method in which the measured concentration of water vapor in the exiting or exhaust gas serves as an indicator of oxygen concentration in the molten target material and a measure of the extent of purification of the molten target material; and with said measurement terminating when the water vapor concentration in the gas exiting the vessel stabilizing at a predetermined amount (see para [0056]).
          Regarding claims 13, 14 and 34, Mitchell et al.  teaches a method in which the target amount indicates a predetermined concentration of oxygen in the molten target material that is less than 10 times or 100 times the solubility limit of oxygen in the molten target material (see para [0056]).  
	Regarding claim 35, Mitchell et al.  teaches a method in which the target material is tin having a purity level exceeding 99.99% (see para [0055]-[0056]).  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 16-22, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2018/0044761).
	Regarding claims 16 and 36, Mitchell et al.  teaches a method in which the 

	Regarding claim 17, Mitchell et al.  teaches a method in which melting of the target material in the crucible includes evacuating and generating a vacuum within the vessel (see para [0020] and [0044]) but is silent with respect to heating the vessel to about 500 degrees C; and maintaining the vessel at about 500 degrees C until the target material melts, however since, Mitchell et al.  teaches same target material (i.e. Sn) as claimed it would be reasonably expected that the same heating temperature of about 500 degrees C as claimed would be applied in the process of Mitchell et al. (see para [0023] and [0056]).
	Regarding claims 18, 19, and 37, Mitchell et al. fails to teach heating the vessel from about 500 degrees C to about 750 degrees C as the gas containing hydrogen flows over the free surface of the molten target material. However since, Mitchell et al.  teaches same target material (i.e. Sn) as claimed; it would be reasonably expected that the same heating temperature of about 500 degrees C to about 750 degrees C as the  claimed would be applied in the process of Mitchell et al. (see para [0023] and [0056]).

	Regarding claims 21-22, Mitchell et al. does not teach that exact claimed steps as recited in these claims; however Mitchell et al. teaches a process in which the target material (Sn) after melting and purification; the vessel is depressurized and the crucible extracted and the molten target material poured into a mold and allowed to cool in the ambient or forced to cool by using cooling water. Mitchell et al., therefore teaches both slow cooling and force cooling and thereby reasonably encompasses the scope of the instant claims.
 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yabu et al. (US 8,343,429), Hoshino et al. (US 8,461,487), Loukes et al.  (US 3,480,420),  Kishida et al. (US 10,370,253), Ito et al. (US 2008/0274031), Algots et al. (US 7,122,816) and Abiko et al. (US 6,049,559) are also cited in PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733